Citation Nr: 1519706	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right foot hammer toes status post metatarsal head surgery.

2.  Entitlement to service connection for a right hip disorder with aggravated gait, claimed as secondary to right foot hammer toes status post metatarsal head surgery.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for a disability rating in excess of 10 percent for right foot hammer toes status post metatarsal head surgery, and a November 2011 rating decision that denied the Veteran's claim for service connection for a hip condition with aggravated gait, as secondary to hammer toes status post metatarsal head surgery.

In regard to his claim for an increased rating for his right foot disability, in February 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  The Board remanded this case for further development in February 2012. 

While on remand, in an October 2012 rating decision, the RO increased the Veteran's rating for his right foot hammer toes status post metatarsal head surgery to 30 percent, effective January 24, 2009, the date of the claim.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, because less than the maximum benefit available has been awarded, the issue remains in appellate status and has been characterized as shown on the first page of this decision. 

While the RO has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran alleged in his February 2011 hearing testimony and in an October 2012 statement that he is unable to work because of his right foot disability.  Therefore, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and, as such, the Board has jurisdiction over it.

As a preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the records in Virtual VA and VBMS reveals that, with the exception of a December 2014 appellate brief from the Veteran's representative, documents related to the Veteran's right hip claim, and additional treatment records, all documents contained therein are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  As relevant to the additional records, the Board notes that, in an April 2015 statement, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of all evidence associated with the record since the issuance of the October 2012 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.  


FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for a right hip disorder with aggravated gait, claimed as secondary to right foot hammer toes status post metatarsal head surgery.  

2.  At no time during the appeal period has the Veterans' right foot hammer toes status post metatarsal head surgery been manifested by the loss of the use of the foot or by a forefoot amputation, proximal to metatarsal bones, with more than one-half of metatarsal loss, or scarring that would warrant a separate compensable rating.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal pertaining to the issue of entitlement to service connection for a right hip disorder with aggravated gait, claimed as secondary to right foot hammer toes status post metatarsal head surgery, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a rating in excess of 30 percent for right foot hammer toes status post metatarsal head surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.40, 4.63, 4.71a, Diagnostic Code 5280-5170 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. 
§ 20.204.  In the present case, in a January 2015 statement, the Veteran requested withdrawal of the claim for service connection for a right hip disorder with aggravated gait, which he characterized as "aggravated gait," claimed as secondary to right foot hammer toes status post metatarsal head surgery.  Hence, there remains no allegation of error of fact or law for appellate consideration as to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to the issue and it is dismissed. 

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated February 2009, which was sent prior to the rating decision issued in August 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   

The Veteran was also afforded VA examinations in August 2009 and January 2012 with an addendum opinion obtained in March 2012 in connection with his increased rating claim.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right foot disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In addition, in February 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2011 Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected right foot disability was solicited, to include the type and frequency of the symptoms he experienced as a result of such disability, as well as any impact such may have had on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available from Memorial Hospital and Dr. Kalla, and SSA, the Board remanded the issue in February 2012 in order to obtain such records.  Moreover, the Board provided an opportunity for the Veteran to identify any additional records and obtain additional VA treatment records.  Additionally, while on remand, the Veteran was afforded a VA examination and addendum opinion so as to determine the nature and severity of his right foot disability.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the Board's February 2012 remand directive.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In February 2012, the Board remanded the instant claim in order to provide the Veteran with an opportunity to identify any outstanding private treatment records, to include those from Memorial Hospital and Dr. Kalla; obtain SSA records; and afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his right foot hammer toes status post metatarsal head surgery.  Thereafter, a February 2012 letter requested that the Veteran identify any healthcare provider who treated him for his right foot disability and complete an authorization form so as to allow VA to obtain such records, to specifically include those from Memorial Hospital and Dr. Kalla.  Thereafter, the Veteran submitted additional records.  Additionally, SSA records and updated VA treatment records were obtained and, while it appears that the Veteran had been examined in January 2012, just prior to the issuance of the Board's remand in February 2012, a March 2012 addendum provided the information specifically requested by the Board's orders.  Therefore, the Board finds that there has been substantial compliance with the February 2012 Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III. Analysis

The Veteran is currently rated at 30 percent for his service-connected right foot hammer toes status post metatarsal head surgery and seeks a higher disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Here, the Veteran's right foot disability is rated 30 percent disabling under Diagnostic Code 5280-5170.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that unilateral hallux valgus under Diagnostic Code 5280 is the service-connected disability and the amputation of all toes without metatarsal loss under Diagnostic Code 5170 is a residual condition. 

Diagnostic Code 5280 provides that, when the condition is the equivalent to the amputation of the great toe, a rating of 10 percent is to be applied.  In addition, if the condition has operated with resection of the metatarsal head, a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  This rating is the highest available under this diagnostic code.

Diagnostic Code 5170 provides that the amputation of all toes, without metatarsal loss, is to be rated at 30 percent. 38 C.F.R. § 4.71a.  This rating is the highest available under this diagnostic code.

A January 2009 private treatment record reflects that the Veteran was status post right first metatarsophalangeal joint, great toe and first ray amputation, which occurred in December 2008.  He reported a good improvement.   In March 2009, the Veteran complained of bilateral foot pain and swelling, worse on the left.   Private treatment records dated from March 2009 through November 2009 continue to reflect follow up treatment for the Veteran's right foot disability, to include treatment for an ulcer on the second toe. 

In connection with his claim for an increased rating, the Veteran underwent a VA examination in August 2009.  At such time, the Veteran reported that he experienced a lack of endurance while standing and walking, as well as difficulty in balancing.  He denied pain, swelling, heat, redness, stiffness, fatigability, and weakness.  There were no flare-ups.  Regarding his functional limitations, he was able to stand for 15-20 minutes and unable to walk more than a few years.  He used corrective shoes and a cane.  Upon physical examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, skin or vascular abnormalities, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy of the foot.  However, it was noted that the Veteran's right big toe had been amputated and he had a two-inch scar on the lateral side of his foot.  It was noted that there was numbness on the scar.  He was diagnosed with hammer toes with tendon releases.  The examiner noted that the Veteran was unemployed and on SSA disability due to his foot disability.

In a November 2009 letter, Dr. Wamack reported that the Veteran had multiple surgeries, including multiple metatarsal head excisions as well as a partial first ray resection, which caused significant walking and standing difficulties along with inhibiting balance and function during his normal gait cycle.  

In a December 2009 statement, the Veteran recounted the amputation of his big toe.  He indicated that he walked with a limp and had to use a cane to walk at times.  He reported that he was unable to stand for long periods of time. 

Private medical records from 2010 and 2011 showed continuing and ongoing treatment for right foot problems.  A January 2010 treatment note from his prosthetist indicated the Veteran was experiencing trouble with balance.  The Veteran developed a pressure wound and, in June 2010, was fitted for a prosthetic to aid in healing.  Subsequent records show that multiple adjustments were made to the prosthetic over the next six months.  The prosthetic was noted to cause additional problems with the Veteran's walking and balance. 

In a February 2011 statement, the Veteran indicated that his balance was "less than satisfactory" and he had fallen numerous times.  Later that month, at his hearing before the undersigned, he reiterated that his balance was poor and he had fallen numerous times, and had recurrent ulcers and hammertoes.  He also reported that his right foot disability necessitated the use of a special boot.

In January 2012, the Veteran underwent another VA examination, at which time it was noted that he had hammer toes and was status post transmetatarsal amputation of the right toes as of September 2011.  It was noted that the Veteran did not have Morton's neuroma, metatarsalgia, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, other foot injuries, or weak foot.  However, it was observed that he had hammertoes of all toes of the right foot and had all toes amputated with removal of the metatarsal head.  The examiner also noted that the Veteran had scarring; however, such were not painful and/or unstable, and did not result in a total area greater than 39 square centimeters.  

The examiner noted the Veteran's report of balance problems when standing.  It was further observed that the Veteran used a custom partial foot orthotic, but experienced no functional impairment of his right foot such that it would be equally well served with an amputation.  The examiner noted that the Veteran used an assistive device in order to walk.  She opined that the Veteran's foot condition would impact his ability to work in that he had difficulty balancing and walking after the amputation. 

A VA addendum opinion was obtained in March 2012.  The examiner noted the thoroughness of the VA examination conducted in January 2012 and incorporated it into his report.  The examiner explained that the Veteran's abnormal gait kinematics and his hammer toes were a significant factor that led to his ultimate transmetatarsal amputation.  It was noted that the Veteran's transmetatarsal amputation wound was completely healed without any evidence of breakdown or dehiscence.  No functional impairment was noted, and the condition was found to impact the Veteran's ability to work in that he had difficulty balancing and walking following the amputation.  However, the examiner noted that the abnormality in the Veteran's gait was due to a lack of proper prosthesis.  The examiner opined that the Veteran was unable to perform duties necessary for employment in a labor-intensive type of employ; however, he would be able to work in a sedentary type of work environment that did not require a significant amount of upright/ambulatory activity.

In an October 2012 statement, the Veteran indicated that was unable to work due to his right foot disability.  He described the difficulty of losing the front of his right foot, which caused problems with balance and put him at risk of falling.

VA treatment records show that by January 2013, the Veteran had increased his physical activity, such as yardwork.  His doctor noted that the Veteran's ability to exercise was limited due to the prosthetics he had been given as a result of the amputation.  In October 2013, the Veteran reported performing more yardwork.  Follow up podiatry examinations by VA doctors in November 2013 and December 2013 note that the Veteran was ambulating well without the use of an assistive device. 

Following a review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his right foot disability.  In this regard, he has been assigned the maximum schedular rating under Diagnostic Code 5170. 

Specifically, while the Veteran was originally service-connected for hammertoes of the right foot, Diagnostic Code 5170 is appropriate when there has been an amputation of all of the toes, without metatarsal loss.  As noted above, in September 2011, the Veteran had all of the toes of his right foot removed.  The record shows removal of the metatarsal head but no other metatarsal loss.  There is no higher rating available under this Diagnostic Code.  Therefore, under these circumstances, the Board finds that a rating of 30 percent pursuant to Diagnostic Code 5170 is appropriate.  Furthermore, in regard to the functional loss experienced by the Veteran as a result of his amputations, to include difficulty with balance, falling, walking, and standing, such is contemplated by the current 30 percent rating assigned under such Diagnostic Code.  See Mitchell, supra; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In addition, the Board has looked to other Diagnostic Codes available for evaluating foot disabilities, and found they are inapplicable.  To receive a disability rating of 40 percent under Diagnostic Code 5166, there must be an amputation of the forefoot, proximal to metatarsal bones, to include more than one-half of metatarsal loss.  In the present case, there is no indication from the record that the Veteran's amputation resulted in more than one-half of metatarsal loss; rather, he is service-connected for the amputation of his toes, without metatarsal loss.  A rating under this code is, therefore, not warranted.

Diagnostic Code 5167 provides a disability rating of 40 percent when there has been the loss of the use of a foot.  Here, the January 2012 and March 2012 VA examiners each noted that there was no functional impairment of the Veteran's right foot at such a level that no effective function remained other than that which would be equally well served by an amputation.  While the Veteran indicated he had problems with balance following the amputation, his recent VA medical records show that he is able to walk normally.  Therefore, a rating under this code is inapplicable.  

Moreover, a higher or separate rating is not warranted under any other Diagnostic Code referable to the evaluation of foot disabilities as there is no evidence of flat foot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.  Furthermore, while the Veteran previously had hammertoes, such have since been removed as a result of his amputations.  Therefore, higher or separate ratings under Diagnostic Codes 5276-5284 are not warranted.

The Board notes that the Veteran also has scarring associated with his right toe amputations.  However, while a complaint of numbness associated with his right great toe scar was reported in August 2009, such was not described as unstable or painful, or of such a size so as to warrant a compensable rating.  Furthermore, there is no indication that such scarring results in functional impairment.  Therefore, a separate rating for the Veteran's scarring associated with his right toe amputations is not warranted.  See Diagnostic Codes 7800-7805.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his right foot disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed, specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's right foot disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected right foot disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right foot disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged rating for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right foot disability, with the established criteria found in the rating schedule.  The Board finds that the Veteran's disability is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplates the Veteran's loss of all of his toes, without metatarsal loss, and the resulting functional impact of such loss, to include difficulty with balance, falling, walking, and standing.  He does not have any additional symptoms that are not contemplated by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his right foot disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.   

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an increased rating for his right foot hammer toes status post metatarsal head surgery.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

ORDER

The appeal pertaining to the issue of entitlement to service connection for a right hip disorder with aggravated gait, claimed as secondary to right foot hammer toes status post metatarsal head surgery, is dismissed.

A rating in excess of 30 percent for right foot hammer toes status post metatarsal head surgery is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.  Here, at his February 2011 hearing, the Veteran testified that he had attempted to return to work, but was unable to do so due to his right foot disability.  The January 2012 VA examiner noted that the Veteran's right foot disability had an effect on his occupational activities, and the March 2012 VA examiner opined that the Veteran was unable to perform duties necessary for employment in a labor-intensive type of employ.  In addition, the Veteran alleged in an October 2012 statement that he could no longer work because of the problems with his right foot.  

The Board observes that the Veteran is currently service-connected for right foot hammer toes status post metatarsal head surgery, evaluated as 30 percent disabling, and left foot hammer toes status post metatarsal head surgery, evaluated as 10 percent disabling, resulting in a combined 40 percent rating.  Accordingly, while the Veteran does not meet the threshold criteria for entitlement to a TDIU, based on his allegations of unemployability, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.

Therefore, the AOJ should conduct all appropriate development, to include providing the Veteran with a VCAA-compliant notice as to the issue of entitlement of a TDIU. The Veteran should also be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, the Board notes that the ultimate determination of whether a Veteran is capable of substantial gainful employment is not a medical determination but one for the adjudicator, but finds that the Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Schedule the Veteran for a Social Industrial Survey to ascertain the impact of his right foot hammer toes status post metatarsal head surgery and left foot hammer toes status post metatarsal head surgery on his ordinary activities, to include his employability.  The Veteran's entire claims file must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's bilateral foot disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


